  Case: 1:20-cv-03542 Document #: 52-1 Filed: 09/02/20 Page 1 of 2 PageID #:3443




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

OAKLEY, INC.,
                                                      Case No. 20-cv-03542
                        Plaintiff,
                                                      Judge Robert W. Gettleman
       v.
                                                      Magistrate Judge Young B. Kim
ALL-INBIKE, et al.,

                        Defendants.


                          DECLARATION OF JUSTIN R. GAUDIO

       I, Justin R. Gaudio, of the City of Chicago, in the State of Illinois, declare as follows:

1. I am an attorney at law, duly admitted to practice before the Courts of the State of Illinois

   and the United States District Court for the Northern District of Illinois. I am one of the

   attorneys for Plaintiff Oakley, Inc. (“Plaintiff” or “Oakley”). Except as otherwise expressly

   stated to the contrary, I have personal knowledge of the following facts and, if called as a

   witness, I could and would competently testify as follows:

2. I hereby certify that the Defaulting Defendants (as defined in the accompanying

   Memorandum) have failed to answer or otherwise plead in this action within the allotted time

   in violation of Federal Rule of Civil Procedure 12(a)(1)(A).

3. My office investigated the infringing activities of the Defaulting Defendants, including

   attempting to identify the registrant of each associated e-commerce stores operating under the

   Seller Aliases and its contact information. Our investigation confirmed that the Defaulting

   Defendants are primarily domiciled in China. As such, I am informed and believe that the

   Defaulting Defendants are not active-duty members of the U.S. armed forces.



                                                 1
  Case: 1:20-cv-03542 Document #: 52-1 Filed: 09/02/20 Page 2 of 2 PageID #:3444




4. On August 27, 2020, Plaintiff served Plaintiff’s First Set of Interrogatories (4 interrogatories)

   and Plaintiff’s First Set of Requests for the Production of Documents and Things to

   Defaulting Defendants (2 document requests) on Defaulting Defendants and received no

   response.    Exhibit 1 attached hereto is a true and correct copy of Plaintiff’s First Set of

   Interrogatories and Plaintiff’s First Set of Requests for the Production of Documents and

   Things to Defaulting Defendants.

5. Plaintiff also served its First Set of Requests for Admissions on Defaulting Defendants on

   August 27, 2020 and received no response. Exhibit 2 attached hereto is a true and correct

   copy of Plaintiff’s First Set of Requests for Admissions to Defaulting Defendants.

6. Information provided by PayPal, Inc., Alipay, Amazon and Wish for only some of the

   Defendants indicates that Defaulting Defendant’s financial accounts have a total restrained

   balance of approximately $130,716.82.        Defaulting Defendants’ financial accounts have

   received at least $44,411,271.31 in total revenue.

7. Exhibit 3 is an accurate copy of unpublished decisions cited in the corresponding

   Memorandum in Support of Plaintiff’s Motion for Entry of Default and Default Judgment.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on this the 2nd day of September 2020 at Chicago, Illinois.


                                              /s/ Justin R. Gaudio
                                              Justin R. Gaudio
                                              Counsel for Plaintiff Oakley, Inc.




                                                 2
